Citation Nr: 1508530	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  14-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than June 26, 2012, for the payment of non-service-connected pension benefits.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran served on active duty from August 1972 to August 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA.   
 

FINDINGS OF FACT

1.  A claim for non-service-connected pension benefits was not received prior to June 26, 2012.  

2.  The Veteran did not have a permanent and total disability precluding him from filing a claim for non-service-connected pension for at least 30 days within the year prior to June 26, 2012.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 26, 2012, for the award of non-service-connected pension have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

As explained below, the determinative factor in this case is when the Veteran's claim was received.  Any notice sent or evidence received after the receipt of the claim would not establish the Veteran's entitlement to an earlier effective date for non-service-connected pension.  There was no prior informal claim for non-service-connected pension giving rise to the requirement to provide documents and assistance in furtherance of a non-service-connected pension claim.  38 C.F.R. § 3.155(a) (2014).  Therefore, no further development is required before the Board decides this appeal.

Legal Criteria

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

However, if the claim for pension is received within one year of the date in which the Veteran became permanently and totally disabled, and the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled, the disability pension award may be effective from the date of the receipt of claim or the date on which the Veteran became permanently and totally disabled, whichever is to the advantage of the Veteran.  38 U.S.C.A. § 5110(b)(3)(A),(B); 38 C.F.R. § 3.400 (b)(ii)(B). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54 .

Factual Background and Analysis

The Veteran contends, in effect, that submissions and medical evidence submitted in 2010 gave rise to a claim for non-service-connected pension benefits, and that he has been permanently and totally disabled since that time, thereby entitling him to non-service-connected pension benefits from that time.  

The Board has carefully reviewed all communications of record as well as other documents of record.  However, the Board finds no evidence or allegation of work incapacity or otherwise of permanent and total disability such as may give rise to a formal or informal claim for non-service-connected pension prior to the June 26, 2012, date of receipt of the Veteran's claim for non-service-connected pension.  The Veteran was granted non-service-connected pension effective from June 26, 2012, based on age at the time and subsequently received evidence of disabilities supporting work incapacity subsequent to June 26, 2012.  

Medical records added to the record in 2010 reflect various disabilities as well as long-standing history of alcohol abuse, but do not reflect work incapacity due to these disabilities, nor do they otherwise reflect permanent and total disability.  They also do not reflect intent to claim entitlement to non-service-connected pension benefits.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (finding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits); Brannon v. West, 12 Vet. App. 32 (1998) (noting that the mere presence of medical evidence does not establish an intent to seek service connection for a psychiatric disorder).

Accordingly, in the absence of a formal or informal claim for non-service-connected pension received prior to June 26, 2012, and in the absence of evidence supporting permanent and total disability precluding the Veteran from filing a claim for non-service-connected pension for at least 30 days within the year prior to June 26, 2012, the preponderance of the evidence is against the claim of entitlement to an earlier effective date than June 26, 2012, for non-service-connected pension benefits.   


      (CONTINUED ON NEXT PAGE)
      

ORDER

An effective date earlier than June 26, 2012, for the award of non-service-connected pension is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


